DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment dated 03/02/2022, the following has occurred:
Claims  1, 7 and 13 are amended,
Claims 19-21 are added, and 
Claims 1-21 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7 and 13 have been considered but are moot since claims are now rejected to Shinoda (US 2012/0296571) in view of Yamashita (US 2019/0117092). Yamashita discloses a ratio that uses a “first period” having a higher reliability metric to a set period is less than a first threshold (par. [0059]: …the measurement failure rate (%), a ratio of a length of a cumulative time period (measurement failure time period) of time periods, in which pulse waves becoming a calculation source of the biological information of which reliability…is less than the threshold value…have been detected, to the length of the measurement time period) to provide the benefit of notifying the measurement subject when the biological information has not been measured well (par. [0072]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus, method and non-transitory computer readable medium for acquiring biological signals with a reliability metric of  Shinoda, to include an alarm output when a biological signal ratio of a length of time period with higher reliability is less than a threshold value as taught by Yamashita in order to notify the measurement subject when the biological information has not been measured well.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
For the purpose of examination, the citations of the as-filed specification have been provided using the USPGPub. version of the specification.
Applicant claims the process of calculating reliability metrics in claims 1, 7 and 13. The limitation of calculating reliability metrics are performed with a controller (claims 1 and 7) or part of instructions stored on a non-transitory computer readable medium (claim 13). The as-filed specification  discloses that control unit (controller) would include a central processing unit (CPU) or microprocessor in paragraph [0050]. As such, the limitation of calculating reliability metrics has been interpreted as computer-implemented functional limitations. MPEP 2161.01 states:
“When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted).”

The Examiner notes Applicant’s claims and specification do not set forth any particular calculation or steps of obtaining these metrics. Paragraph [0059] of the Publication dated, 05/30/2019, states that “ variations that are sufficiently large” can be used to define relatively low reliability however, these terms are highly subjective with no clear and definite meaning and Applicant has not established any clear ranges of variations that are deemed to be sufficient or insufficient.
MPEP 2161.01 states:
“Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.“ 
 
Since Applicant only sets forth intended results of a reliability metric without the steps clearly defined or how the metrics are obtained, the Examiner notes the claimed reliability metric calculations lack written description support. Lastly, Examiner notes “It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)…”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitations "the first amount" and “second amount” in line 3.  There is insufficient antecedent basis for this limitation in the claim. It appears that claim 18 should be dependent from claim 17 rather than claim 13 since claim 17 does provide antecedent support for the limitations of "the first amount" and “second amount” in claim 18.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception, specifically abstract idea (mental process/mathematical concept of calculating a plurality of reliability metrics), without significantly more.

Step 1
The claimed invention in claims 1-21 are directed to statutory subject matter as the claim(s) recite(s) an apparatus, method and non-transitory computer readable medium (CRM).

Step 2A, Prong One
Regarding claims 1, 7, and 13, the recited steps are directed to mental processes of performing concepts in a human mind or by a human using a pen and paper (see MPEP 2106.04(a)(2) subsection (III)) and mathematical concept (see MPEP 2106.04(a)(2) subsection (I)). 
Regarding claims 1, 7, and 13, the limitations of “calculate a plurality of reliability metrics of values obtained from the biological signals, a first reliability metric of a value during a first period of time being higher than a second reliability metric of the value during a second period of time” are a process, as drafted, covers performance of the limitations that can be performed by a human mind (including an observation, evaluation, judgment, opinion) under the broadest reasonable standard. For example, these limitations are nothing more than a person mentally noting the accuracy of the biological signal. Further, these limitations can also be interpreted as calculating standard deviation or a variation coefficient as disclosed in paragraph [0059] of the specification and would cover mathematical concept of performing mathematical calculation. The limitation of “a first ratio of the first period of time having a higher reliability metric to a set period of time is less than a first threshold” is nothing more than a recitation of mathematical relationship between two variables (first ratio and first threshold).
Step 2A, Prong Two
For claims 1, 7, and 13, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of “a sensor configured to acquire biological signals of a user”, “a controller” “non-transitory CRM”, and “activate an alarm.” Claims 2, 5, 8, 9, 14, 15, and 17 further recites that the biological signals are “heart rate signals”. The sensor is recited at a high-level of generality that is a well-known sensor technology in basic electrophysiology (Ashley et al., “Cardiology Explained”, London, Remedica, 2004, Chapter 3 Conquering the ECG, pp3-4) and amounts to nothing more than a mere pre-solution activity of data gathering. The additional element of “a controller” and “a non-transitory CRM” amount to nothing more than parts of a generic computer. Merely including instructions to implement an abstract idea on a computer does not integrate a judicial exception into practical application. The limitation of activating “an alarm” is nothing more than an insignificant post-solution activity providing results of the calculated reliability metrics and thus not mean enough to render the claim eligible.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a sensor” amount to no more than mere pre-solution activity of data gathering, which does not amount to an inventive concept. Further, simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)). In this case, elements of general computer (“controller” and “non-transitory CRM”) are being used to implement abstract idea of calculating a plurality of reliability metrics of values obtained from the biological signals and comparing a ratio based on reliability metric to a threshold value. The limitation of activating “an alarm” is nothing more than an insignificant post-solution activity providing results of the calculated reliability metrics. 
Regarding dependent claims 3, 9, 15, the limitations of “determining whether or not the user is lying down on bed and calculating biological information of the user based on the biological signal only if the user is determined to be lying down on bed” are process, as drafted, covers performance of the limitations that can be performed by a human mind (including an observation, evaluation, judgment, opinion) under the broadest reasonable standard. For example, a person can visually observe a user’s state of lying down on a bed and calculating biological signal based on the user’s state is directed to the abstract idea for the same reasons set forth above for claims 1, 7, and 13.
Regarding dependent claims 4, 10, and 16, the limitations of “determining whether or not the user is sleeping and calculates the first ratio only if the user is determined to be sleeping” are process, as drafted, covers performance of the limitations that can be performed by a human mind (including an observation, evaluation, judgment, opinion) under the broadest reasonable standard. For example, a person can visually observe a user’s sleep state and calculating the first ratio based on the user’s sleep state is directed to the abstract idea for the same reasons set forth above for claims 1, 7, and 13.
Regarding dependent claims 5, 6, 11, 12, 17, and 18, the limitations of “record the first ration on a first day…during a plurality of days” are process, as drafted, covers performance of the limitations that can be performed by a human mind (including an observation, evaluation, judgment, opinion) under the broadest reasonable standard. For example, a person can record the calculated ratios using a pen and paper.
Regarding claims 19-21, the limitation of “indicate that the user has an atrial fibrillation if the first ratio is less than the first threshold” is nothing more than a mental process of a medical professional making a diagnostic decision based on calculated first ratio.
Therefore, the claims do not appear to be patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7, 8, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda et al. (Publication No. US 2012/0296571, “Shinoda”) in view of Yamashita et al. (US 2019/0117092 A1, hereinafter "Yamashita"). 
Regarding claims 1, 7 and 13, Shinoda discloses an apparatus, method and non-transitory computer readable medium (par. [0020]) comprising: 
a sensor configured to acquire biological signals of a user (Fig. 1 (111), (121) and par.[0013]: The above organism information measuring instrument may include a plurality of the sensors…),
a controller (Fig. 1) configured:
to calculate a plurality of reliability metrics of values obtained from the biological signals (par. [0013]… a plurality of the reliability information generation circuits that generate the reliability information for each of the organism information), a first reliability metric of a value during a first period of time being higher than a second reliability metric of the value during a second of time period (par. [0049]: The reliability information generation circuit 125 generates reliability information indicating reliability of data measured by the sensor 121, par. [0013]: …larger weight for the organism information having higher reliability based on the reliability information…; reliability information generated for a plurality of signals where the one signal has a higher reliability).  
Shinoda does not disclose a controller configured and a method comprising:
to activate an alarm, indicating an abnormal status of the biological signals of the user, if a first ratio of the first period of time having a higher reliability metric to a set period of time is less than a first threshold.
  However, Yamashita, in the same field of endeavor: biological information measurement device and biological information measurement support device, discloses a controller (Figs. 1 and 2, (11)) configured: 
to activate an alarm, indicating an abnormal status of the biological signals of the user (par. [0072]: …according to the biological information measurement device 1, when the measurement efficiency information satisfies the third condition, i.e., when the measurement efficiency of the biological information is low, the notification is made to the measurement subject by the sound or vibration), if a first ratio of the first period having a higher reliability metric to a set period is less than a first threshold (Fig. 1 and par. [0059]: The measurement efficiency information generation unit 11C may be configured, as the measurement failure rate (%), a ratio of a length of a cumulative time period (measurement failure time period) of time periods, in which pulse waves becoming a calculation source of the biological information of which reliability… is less than the threshold value…have been detected, to the length of the measurement time period) to provide the benefit of notifying the measurement subject when the biological information has not been measured well (par. [0072]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus, method and non-transitory computer readable medium for acquiring biological signals with a reliability metric of  Shinoda, to include an alarm output when a biological signal ratio of a length of time period with higher reliability is less than a threshold value as taught by Yamashita in order to notify the measurement subject when the biological information has not been measured well.
Regarding claim 2, 8 and 14, Shinoda discloses all of the apparatus according to claim 1, the method of claim 7, and the CRM of claim 13, except wherein the biological signals are heart rate signals.
Yamashita discloses the biological signals are heart rate signals (par. [0023]: The biological information measurement device 1 is to measure and store biological information such as…heartbeat information and the like …The heartbeat information includes, for example, a heart rate and the like) for the purpose of monitoring bedtime biological information of a measurement subject (par. [0022]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus, method and non-transitory computer readable medium for acquiring biological signals with levels of reliability as taught by Shinoda, to include heartbeat related biological signals (e.g. heart rate), as taught by Yamashita in order to monitor bedtime biological information of a measurement subject.

Claims 3, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda in view of Yamashita as applied to claims 1, 2, 7, 8, 13 and 14 above, and further in view of Kawai et al. (Publication No. US 2016/0317074, “Kawai”).
Regarding claims 3, 9 and 15, the Shinoda and Yamashita combination discloses all of the apparatus according to claim 1, the method of claim 7, and the CRM of claim 13, except wherein the controller is configured to determine whether or not the user is lying down on a bed and the controller only calculates biological information of the user based on the biological signals if the user is determined to be lying down on a bed, and the controller is configured to 2store the biological signals during the first time period and not to store the biological signals during the second period, wherein the biological signals are heart rate signals. 
However, Kawai in the same field of endeavor: information processing systems for determining the state of users, discloses the controller is configured to determine whether or not the user is lying down on a bed and the controller only calculates biological information of the user based on the biological signals if the user is determined to be lying down on a bed, and the controller is configured to 2store the biological signals during the first time period and not to store the biological signals during the second period (Fig. 21 and pars. [0141], [0309], [0515]: The base device 6 is installed around the user in bed, and senses biological information of the user in sleep (step S12), [0159]: When the health information is calculated…terminal 5 transmits the calculated health information to the server 3. The server 3 stores (accumulates) the received health information distinctively for each user…) to provide the benefit of presenting information of evaluation results related to sleep (par. [0141]).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to sense biological signals when user is sleeping as taught by Kawai in the apparatus, method and non-transitory computer readable medium for acquiring biological signals as taught by Shinoda and Yamashita in order to present information of evaluation results related to sleep.

Claims 4-6, 10-12, and 16-18, are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda in view of Yamashita as applied to claims 1, 2, 7, 8, 13 and 14 above, and further in view of Sakai et al. (Publication No. JP 2005-110920A, hereinafter “Sakai”, cited by the Applicant and English translation provided in the current Office action). For the purpose of prior art rejection below, the English translation has been cited.
Regarding claims 4, 10 and 16, the Shinoda and Yamashita combination discloses the apparatus according to claim 1 the method of claim 7, and the CRM of claim 13, except wherein the controller determines whether or not the user is sleeping and calculates the first ratio only if the user is determined to be sleeping. 
However, Sakai in the same field of endeavor: a biological information monitor device that processes and presents information generated by the device, discloses the controller determines whether or not the user is sleeping (par. [0065]: …the determination as to whether or not the person has fallen asleep is, for example, no body movement continuously for a predetermined time (e.g., 5 minutes) or more, and the pulse rate is not less than a predetermined beat (for example, 5 beats) from the average value), and calculates the first ratio  (pars. [0018]: …an arrhythmia, an apnea or the like can be identified from a magnitude of a non-specific variation (variation coefficient of the pulse interval, for example, CVrr) only if the user is sleeping (pars. [0068]-[0069]: … a sleep abnormality determination process for determining an abnormality during sleep (arrhythmia / apnea / hyperactivity) is executed based on the calculation result (S430)… In this sleep abnormality determination processing…the evaluation value CVrr is calculated…) to provide the benefit of obtaining sufficient information by only limited action (i.e. sleeping), and accurate evaluation and advice (par. [0003]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus, method and non-transitory computer readable medium for acquiring biological signals as taught by Shinoda and Yamashita, to include sensing biological information during sleep, as taught by Sakai in order to obtain sufficient information by only limited action (i.e. sleeping), and accurate evaluation and advice.
Regarding claims 5, 11 and 17, the Shinoda and Huang combination discloses the apparatus, method and CRM according to claims 1, 7, 2, 8, 13 and 14. 
As set forth above for claims 2, 8, and 14, Yamashita discloses wherein the biological signals are heart rate signals (par. [0023]: The biological information measurement device 1 is to measure and store biological information such as…heartbeat information and the like …The heartbeat information includes, for example, a heart rate and the like), and 
wherein the controller is configured to activate an alarm (par. [0072]: …according to the biological information measurement device 1, when the measurement efficiency information satisfies the third condition, i.e., when the measurement efficiency of the biological information is low, the notification is made to the measurement subject by the sound or vibration) for the purpose of monitoring bedtime biological information of a measurement subject (par. [0022]). 
However, Shinoda and Yamashita combination does not teach: 
wherein the controller is configured to record the first ratio on a first day, to subsequently record the first ratio on the following day, and to also record the first ratio during a plurality of days , 
wherein the controller is configured to activate an alarm, if the first ratio recorded on the following day decreases by a first amount compared to the first ratio recorded on the first day, 
wherein the controller is configured to activate an alarm, if the first ratio of the following day does not decrease by the first amount compared to the first ratio of the first day and the first ratio of the following day decreases by a second amount compared to the first ratio recorded during the plurality of days, and
wherein the controller is configured not to activate an alarm, if the first ratio of the following day does not decrease by the first amount compared to the first ratio of the first day 3and the first ratio of the following day does not decrease by the second amount compared to the first ratio recorded during the plurality of days, the first amount being different from the second amount. 
Sakai discloses the controller is configured to record the first ratio on a first day, to subsequently record the first ratio on the following day, and to also record the first ratio during a plurality of days (JP, par. [0023]: Further, the display means may be configured to call and display the past results stored in the storage means. In this case, for example, it is possible to check the transition of the index and the evaluation results over the past several days), 
determining if the first ratio recorded on the following day decreases by a first amount compared to the first ratio recorded on the first day, if the first ratio of the following day does not decrease by the first amount compared to the first ratio of the first day and the first ratio of the following day decreases by a second amount compared to the first ratio recorded during the plurality of days, and 
determining if the first ratio of the following day does not decrease by the first amount compared to the first ratio of the first day 3and the first ratio of the following day does not decrease by the second amount compared to the first ratio recorded during the plurality of days, the first amount being different from the second amount (pars. [0070]: …whether or not the ratio of the time when the evaluation value CVrr is 10 or more is greater than 20% If it is greater than 20%, it is determined that there is an abnormality in the pulse (arrhythmia, apnea, hyperactivity, etc.), [0071]: …the ratio of the time when there is body movement in a preset period (for example, from falling asleep until the present time) is greater than 30%; essentially determines if there is a change in an evaluation index ratio by comparing a ratio to another obtained at a different time for multiple different times). This is for the purpose of determining an abnormality during sleep (par. [0067]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to further modify the apparatus, method and non-transitory computer readable medium for acquiring biological signals as taught by Shinoda and Yamashita, to determine abnormal heart rate by evaluating signal changes by comparing ratios over different times in periods of days as taught by Sakai in order to diagnose and warn of a personal cardiac health condition; and to determine an abnormality during sleep. 
Regarding claims 6, 12 and 18, the Shinoda and Huang combination discloses the apparatus according to claim 5, the method of claim 7, and the CRM of claim 13, except wherein the first amount is selected from 5% to 30% and the second amount is selected from 10% to 20%.
Sakai discloses the first amount is selected from 5% to 30% and the second amount is selected from 10% to 20% (pars. [0070]: …whether or not the ratio of the time when the evaluation value CVrr is 10 or more is greater than 20% If it is greater than 20%, it is determined that there is an abnormality in the pulse (arrhythmia, apnea, hyperactivity, etc.), [0071]: …the ratio of the time when there is body movement in a preset period (for example, from falling asleep until the present time) is greater than 30%; the amounts of 20% and 30% are within the first and second ranges) for the purpose of determining an abnormality during sleep (par. [0067]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus, method and non-transitory computer readable medium for acquiring heart rate biological signals that alarm during abnormal heart rate as taught by Shinoda and Huang and to determine abnormal heart rate by evaluating signal changes by comparing ratios over different times in periods of days as taught by Sakai in order to determine an abnormality during sleep.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda in view of Yamashita as applied to claims 1, 2, 7, 8, 13 and 14 above, and further in view of Huang et al. (Publication No. US 2017/0135593, “Huang”). 
Regarding claims 19, 20 and 21, Shinoda discloses all of the apparatus according to claim 1, the method of claim 7, and the CRM of claim 13 respectively, except wherein the biological signals are related to heartbeats, and the controller, is configured activates the alarm to indicate that the user has an atrial fibrillation if the first ratio is less than the first threshold.
Yamashita discloses the biological signals are related to heartbeats, and the activating, with the controller, activates the alarm if the first ratio is less than the first threshold (Figs. 1 and 2 and pars. [0059]: The measurement efficiency information generation unit 11C may be configured, as the measurement failure rate (%), a ratio of a length of a cumulative time period (measurement failure time period) of time periods, in which pulse waves becoming a calculation source of the biological information of which reliability… is less than the threshold value…have been detected, to the length of the measurement time period), [0072]: …according to the biological information measurement device 1, when the measurement efficiency information satisfies the third condition, i.e., when the measurement efficiency of the biological information is low, the notification is made to the measurement subject by the sound or vibration) to provide the benefit of notifying the measurement subject when the biological information has not been measured well (par. [0072]).
Huang, in the same field of endeavor: device which diagnoses cardiac health condition, discloses the biological signals are related to heartbeats, and the activating, activates the alarm to indicate that the user has an atrial fibrillation (Fig. 2, (36) and par. [0023]: The microprocessor 14 judges whether there is the atrial fibrillation signal according to the signal of heartbeat interval, the heartbeat count, and standard deviation…If it is judged to be the atrial fibrillation signal, step 36 will be executed to make alarming…) to provide the benefit of estimating personal health associated with heart conditions (par. [0022]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus, method and non-transitory computer readable medium for acquiring biological signals, as taught by Shinoda, to include biological signal related to heart beats that activate an alarm when a ratio is less than a threshold as taught by Yamashita, where the alarm indicates atrial fibrillation, as taught by Huang in order to notify the measurement subject when the biological information has not been measured well; and to estimate personal health associated with heart conditions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794. The examiner can normally be reached M-Th 7:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AAA/Examiner, Art Unit 3792                                                                                                                                                                                                        

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792